Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 17, 2021

                                        No. 04-20-00298-CV

                              HOWELL CRANE & RIGGING, INC.,
                                       Appellant

                                                 v.

                                    Robert Lee WAMMACK, Jr.,
                                              Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-09279
                           Honorable Angelica Jimenez, Judge Presiding


                                           ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice


       On March 3, 2021, this court set this cause for submission on briefs. On April 12, 2021,
Appellant filed a motion for this court to reconsider its decision. The same day, Appellee
submitted a letter clarifying his position on oral argument, stating that he did not believe oral
argument was necessary.
           Appellant’s motion for oral argument is DENIED. See TEX. R. APP. P. 39.1.
           It is so ORDERED May 17, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT